Citation Nr: 0014463	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for nicotine 
dependence.  

5.  Entitlement to service connection for cancer of the 
larynx, chronic obstructive pulmonary disease (COPD), and a 
sinus disorder.   


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1958 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran has does not have current left ear hearing 
loss disability for VA purposes.   

2.  There is no competent medical evidence of a nexus between 
the veteran's right ear hearing loss and his period of active 
duty service.    

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged tinnitus and his period of active duty 
service.    

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged headaches and his period of active duty 
service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's alleged nicotine dependence and his period of 
active duty service.  

6.  There is no competent medical evidence of a nexus between 
the veteran's alleged sinus disorder and his period of active 
duty service.  

7.  There is no competent medical evidence of a nexus between 
the veteran's cancer of the larynx and COPD and his period of 
active duty service or any service-connected disability.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for nicotine dependence is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for cancer of the larynx, COPD, and a sinus disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors and other 
organic diseases of the nervous system, such as hearing 
loss).   

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).   
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).


1.  Hearing Loss

Initially, the Board notes that there is no evidence that the 
veteran had hearing loss to a compensable degree within one 
year of his separation from service.  Accordingly, the 
presumption of in-service incurrence for chronic disease is 
not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

The first requirement of a well grounded claim is a medical 
diagnosis of a current disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.   

The August 1997 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
25
25
15
30
45
28
LEFT
15
20
10
20
30
20

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  Based on these test results, the Board 
finds that there is no current left ear hearing loss 
disability for VA purposes.  Therefore, the veteran's claim 
for hearing loss in the left ear is not well grounded.  Epps, 
126 F.3d at 1468; see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (a claim is not well grounded if there is no 
present disability).

With respect to right ear hearing loss, the Board observes 
that there is hearing loss disability under 38 C.F.R. § 
3.385, so that the first requirement of a well grounded claim 
is met.  As to the second requirement, the veteran asserts 
that he was exposed to noise from running jet engines in 
service.  For purposes of determining whether the claim is 
well grounded, the Board accepts this assertion as true.  
Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; 
King, 5 Vet. App. at 21.

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the right ear hearing loss and service.  The Board 
observes that, during the VA examination, the veteran related 
a history of noise exposure in service.  In the examination 
report, the VA examiner indicated that the audiometric 
configuration was consistent with a history of noise 
exposure.  Because the examiner failed to link the hearing 
loss specifically to service, as opposed to noise exposure 
generally, the statement fails to provide the requisite 
medical nexus evidence.  Cf. Hodges v. West, 13 Vet. App. 
287, 291 (2000) (finding that claim for a left knee disorder 
was well grounded when there was evidence of two episodes of 
left knee trauma in service, no other evidence of left knee 
trauma, and the physician who diagnosed post-traumatic 
arthritis mentioned the two episodes of in-service left knee 
trauma and was apparently unaware of any other left knee 
trauma).

The Board emphasizes that the veteran is not trained in 
medicine.  Therefore, as a lay person, he is competent to 
relate and describe symptoms, but he is not competent to 
offer an opinion on matters that require medical knowledge, 
such as a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, his personal 
opinion as to the etiology of his hearing loss is not 
competent medical evidence for purposes of establishing a 
well grounded claim.      

2.  Tinnitus

Review of the claims folder fails to reveal medical evidence 
showing a current diagnosis of tinnitus.  In fact, despite 
the veteran's statements in his June 1997 claim, the August 
1997 VA audiological examination report shows that the 
veteran denied having tinnitus.  Therefore, as there is no 
current medical diagnosis of tinnitus, the claim is not well 
grounded.  Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 
225.  

Even assuming that the veteran has a current diagnosis of 
tinnitus, the claim is still not well grounded.  Tinnitus has 
a variety of possible causes, such that the etiology of 
tinnitus is not amenable to lay observation.  Therefore, 
competent medical evidence is required to establish its 
etiology.  Hodges, 13 Vet. App. at 294.  In this case, there 
is no competent medical evidence of a nexus between the 
tinnitus and service.   

3.  Headaches

Upon a review of the claims folder, the Board finds that the 
veteran's claim for service connection for headaches is not 
well grounded.  Specifically, there is no current medical 
evidence diagnosing headaches.  During the September 1997 VA 
fee-basis general medical examination, the veteran denied 
having any headaches for three years, even though he reported 
a history of migraines.  In addition, the examination report 
shows no diagnosis of any type of headaches.  Absent medical 
evidence of a current disability, the claim is not well 
grounded.  Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 
225.  Moreover, when there is no medical evidence of a 
current disability, there necessarily can be no medical 
evidence of a nexus between the disability and service.  
Therefore, the claim for service connection for headaches is 
not well grounded.       

4.  Nicotine Dependence

VA's Office of General Counsel has determined that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  VAOPGCPREC 19-97 (referring to a May 5, 1997 
memorandum from the VA Undersecretary for Health, which 
relied on the criteria set forth in VAOPGCPREC 67-90).  
However, as with any disorder for which service connection is 
sought, the veteran must present a well grounded claim.  

In this case, it is unclear whether the veteran is currently 
nicotine-dependent, as the evidence shows that the veteran 
has not used tobacco since November 1994.  Assuming, without 
deciding, that there is current nicotine dependence, the 
Board still finds that the claim is not well grounded because 
there is no competent medical evidence that provides nexus 
between nicotine dependence and service.  On this point, the 
veteran concedes that he began smoking prior to entering 
military service.  In fact, during the August 1997 VA 
pulmonary examination, he reported that he began smoking at 
age 12.  Although he asserts that he smoked more heavily in 
service, there is no medical evidence to show that nicotine 
dependence actually arose in service.  The veteran's personal 
opinion as to when nicotine dependence arose is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Therefore, the claim for service 
connection for nicotine dependence is not well grounded.    

5.  Cancer of the Larynx, COPD, and a Sinus Disorder

The veteran generally claims entitlement to service 
connection for each of these disorders, either as related to 
tobacco use or as due to carbon tetrachloride exposure.    

Initially, the Board observes that there is no current VA or 
private medical diagnosis of a sinus disorder.  A claim is 
not well grounded if there is no present disability.  
Brammer, 3 Vet. App. at 225.  Again, when there is no current 
disability, there necessarily can be no competent medical 
evidence that links the disability to service.  Accordingly, 
the claim for service connection for a sinus disorder is not 
well grounded.  
     
As to the other claimed disorders, the evidence reveals a 
diagnosis and treatment for cancer of the larynx and a 
current diagnosis of COPD.  Therefore, the first requirement 
of a well grounded claim is met.  As to the second 
requirement, the veteran indicates that, during service, he 
smoked tobacco and was exposed to carbon tetrachloride.  
Inasmuch as these assertions tend to show the incurrence or 
aggravation of a disease or injury in service, the Board must 
accept them as true, for purposes of determining whether the 
claim is well grounded.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  

Concerning the claim for cancer of the larynx, there is no 
evidence that the veteran manifested this disorder to a 
compensable degree within one year of his separation from 
service.  Thus, the presumption of in-service incurrence for 
chronic disease is not applicable.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

With respect to the claim that the disorders are related in 
some way to tobacco use, the Board observes that service 
connection may be had on a direct or a secondary basis.  
Direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and had a disease 
related to tobacco use. Id. 

However, as with any disorder, the claim for service 
connection must be well grounded.  In this case, there is no 
medical evidence that satisfies the nexus requirement of a 
well grounded claim.  In a January 1997 statement, Michael E. 
Johnson, M.D., indicated that the veteran related that he had 
smoked regularly over his adult life dating back to his time 
in service, though he had recently quit.  Dr. Johnson stated 
that the COPD and laryngeal cancer were undoubtedly related 
to his nicotine use.  Similarly, the examiner from the August 
1997 VA pulmonary examination indicated that the veteran's 
long history of smoking, among other things, contributed to 
his present symptoms and probably also to his laryngeal 
cancer.  Neither of these statements relates the laryngeal 
cancer of COPD to tobacco use in service.  Rather, the 
evidence suggests a relationship between the disorders and 
tobacco use generally.  The Board emphasizes that the 
evidence reflects a history of tobacco use from before 
service until November 1994.      

In addition, service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97.  However, the 
Board finds that this argument is moot.  As discussed above, 
the veteran's claim for service connection for nicotine 
dependence is not well grounded.  Absent service connection 
for nicotine dependence, service connection for disorders 
secondary to nicotine dependence with associated tobacco use 
is not allowable.      

Finally, with respect to the claim that the laryngeal cancer 
and the COPD are directly due to exposure to carbon 
tetrachloride in service, the Board also finds that the claim 
is not well grounded because there is no competent medical 
evidence that establishes a link between the alleged carbon 
tetrachloride exposure in service and the veteran's 
disorders.  Specifically, the examiner from the August 1997 
VA pulmonary examination indicated that exposure to the 
chemical was associated with problems with the central 
nervous system, liver, and kidneys, but was not usually 
associated with subsequent COPD.  The veteran has not 
submitted any private medical evidence to support his claim.  
His personal opinion that the cancer and COPD are related to 
exposure to carbon tetrachloride in service is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

Conclusion

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hearing loss, tinnitus, headaches, nicotine 
dependence, a sinus disorder, cancer of the larynx, or COPD.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed herein, he should 
submit competent medical evidence that shows a current 
diagnosis of the disorder in question and demonstrates a 
relationship between that disorder and service or a service-
connected disability.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for headaches is denied.  

Service connection for nicotine dependence is denied.  

Service connection for a sinus disorder is denied.  

Service connection for cancer of the larynx and COPD is 
denied.    



			
		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



